United States Court of Appeals
                      For the First Circuit


No. 08-1550

                      BERNARDO NADAL-GINARD,

                            Petitioner,

                                v.

    ERIC H. HOLDER, JR.,* Attorney General of the United States,

                            Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on February 25, 2009 is
amended as follows:

On page 3, lines 19-22: the sentence "In separate proceedings, he
was also found liable to BCHF in federal civil proceedings for more
than $6.5 million, see Boston Children's Heart Found., Inc. v.
Nadal-Ginard, 73 F.3d 429, 432, 443 (1st Cir. 1996), and he entered
into a Consent Order before the Commonwealth of Massachusetts'
Board of Registration in Medicine to have his medical license
suspended indefinitely." shall be substituted for the sentence "He
was also stripped of his medical license and found liable to BCHF
in federal civil proceedings for more than $6.5 million, see Boston
Children's Heart Found., Inc. v. Nadal-Ginard, 73 F.3d 429, 432,
443 (1st Cir. 1996)."

On page 3, immediately following the newly-substituted sentence, a
new footnote shall be inserted reading, "Nadal-Ginard's medical
license has since been reinstated."




*
 Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric H.
Holder, Jr. is automatically substituted for former Attorney
General Michael B. Mukasey as the respondent herein.